DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Information Disclosure Statement
 The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3728 (see Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claims 3 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 3, the phrase “each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt” in lines 1-2 is unclear whether each hole includes at least one belt, or if at least one belt is mounted to one of the plurality of holes. For the purpose of examination, the examiner has interpreted the claim to mean that at least one belt is mounted to one of the plurality of holes.
Regarding claim 7, the phrase “the first power telescopic actuator is replaced with equivalent weights” is unclear as to the scope of the claim (it is unclear how the first power telescopic actuator can simultaneously be part of the claimed invention in claim 1, but then not be part of the claim invention in claim 7). It is further unclear if applicant is claiming an apparatus or method in claim 7 (the tense of “replaced” suggests a method step). Applicant is 
Regarding claim 8, the phrase “on a lower surface” is unclear which component is being referenced as to having a lower surface (is this lower surface of the rotary motor gear setting platform?).
 The remaining claims are rejected due to dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988).
Regarding claim 1, Kaufman discloses (Fig. 1-2) a spine regularity rotation motion device comprising: 

a hanger including: 
a pulling belt (belt 22) fastened to a weight at one end, and 
an arm (arm 17) extending perpendicularly from the main elevating post including a pulley (pulley 20) at the distal end for guiding the pulling belt; 
a neck traction belt (sling 24) held in suspension on the other end of the pulling belt via the pulley (see Fig. 2).
Kaufman does not disclose the hanger includes a main elevating post sheathed in the main elevating sheath mount. However, Baldewijns teaches (Fig. 2) a traction device having a main elevating post (metal tube 9) sheathed in a main elevating sheath mount (cabinet 3-5), connected together by a second power telescopic actuator (hydraulic jack 13,14) that adjusts height of main elevating post 9 with respect to the main elevating sheath mount (lines 94-102 of machine translated copy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kaufman reference to include a main elevating post sheathed in the main elevating sheath mount, as taught by Baldewijns, for the purpose of allowing the hanger to be height adjustable (lines 43-44 of machine translated copy), thereby allowing the device to be adaptable for users of varying heights.
Modified Kaufman discloses a weight (weight 23) for providing tension to the pulling belt, does not disclose a first power telescopic actuator fastened to the main elevating post at one end. However, Chavers teaches (Fig. 3-4) a hanging device including a first telescoping actuator 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the weight modified Kaufman with a first power telescopic actuator fastened to the main elevating post at one end, as taught by Chavers, for the purpose of providing tension mechanism that is less bulky, heavy, and difficult to operate (Col. 1 lines 53-55 of Chavers), while also allowing a user to adjust pressure of the tensioning easily (e.g. without having to change the weights) (Col. 2 lines 53-64).
Modified Kaufman discloses a chair for a user to sit on (chair 28 of Kaufman), but does not disclose a horizontal rotary drive platform including: a horizontal turntable driven by a motor gear set, and a seat provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable.
However, Xu teaches (Fig. 16-22) a horizontal rotary drive platform including: a horizontal turntable (lower seat portion 22 and lower base assembly 18) driven by a motor gear set (motor 37 and gears 49 and 50, se paragraph [0099]), and a seat (upper seat portion 21) provided on top of the horizontal turntable for moving in a rhythmic manner actuated by the horizontal turntable (see movement in Fig. 20-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chair of modified Kaufman to include a horizontal rotary drive platform, as taught by Xu, for the purpose of exercising a lumbar spine of a seated user (paragraph [0001]), thereby allowing a seated user to simultaneously receive . 

Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187).
 Regarding claim 2, modified Kaufman includes a base (base 11), but does not disclose the base further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, respectively. However, Patner teaches (Fig. 1-2) a base (tubular framework, see paragraph [0012]) further comprises two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening and two side elevating posts sheathed in the two side elevating post sheath mounts (tubes 8 are telescopic tubes, and therefore include a two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening (see Fig. 1-2, in the form of outer tubes of the telescopic tubes) and two side elevating posts sheathed in the two side elevating post sheath mounts (in the form of inner tubes of the telescopic tubes 8)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include two side elevating post sheath mounts extending vertically from sides of the enclosure adjacent to the opening, two side elevating posts sheathed in the two side elevating post sheath mounts, 
	Modified Kaufman does not disclose a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles. However, Bato teaches (Fig. 1-2 and 10) a handle (grips of arm rest 28) extending perpendicularly from each of the two side elevating posts (see Fig. 1-2), and a crossbar (arm rests 28) connected between the main elevating post (post 28a) and each of the handles (see Fig. 1-2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of modified Kaufman to include a handle extending perpendicularly from each of the two side elevating posts, and a crossbar connected between the main elevating post and each of the handles, as taught by Bato, for the purpose of improving user stability by providing a handle for a user to grip.
Modified Kaufman does not disclose each handle is telescopic. However, Lamb teaches (Fig. 1-2) a walker having handles (26) that are telescopic (adjustably received in opening of frame 44 and “can be moved telescopically outwardly or inwardly along a direction generally perpendicular to the upright supports 28 to increase or decrease their length to accommodate varying arm lengths of different users”, see paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handles of modified Kaufman to be telescopic, as taught by Lamb, for the purpose accommodating varying arm lengths of different users (paragraph [0018] Lamb).
Regarding claim 4, modified Kaufman discloses a second power telescopic actuator (hydraulic jack 13,14) connected between the main elevating post sheath mount and the main 
Regarding claim 6, modified Kaufman discloses the seat (upper seat portion 21 of Xu) is a balance disk with curved top and bottom surfaces (top surface 28 is contoured for receiving user anatomy, and therefore curved. Bottom surface 27 is convex. See paragraph [0093] of Xu and Fig. 16 and 20).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Janzen (US 2018/0207048).
 Regarding claim 3, as best understood, modified Kaufman discloses side elevating posts, but does not disclose each of the side elevating posts includes a plurality of holes for mounting at least one adjustment belt. However, Janzen teaches (Fig. 1B, 3-4) side elevating posts (vertical supports 175), each including a plurality of holes (each post includes a ratcheting lever 161, see Fig. 1B, each having a plurality of holes, see holes in Fig. 4), for mounting at least one adjustment belt (straps 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side elevating posts of modified Kaufman to include a plurality of holes for mounting at least one adjustment belt, as taught by Janzen, for the purpose of providing straps to apply forces to specific vertebrae of a seated user to treat scoliosis and other spinal disorders (paragraph [0018]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), Behr (DE 4233606C1, see machine-translated copy attached), Bato (JP 2009066194, see machine-translated copy attached) and Lamb (US 2009/0050187), and further in view of Lin (US 2010/0258152).
Regarding claim 5, modified Kaufman discloses a crossbar (arm rests 28 of Bato), but does not disclose an underarm support on each of the crossbars including: a supporting post, a supporting rod with a mount for receiving and securing the supporting post therein, an adjustable mount for receiving and securing the supporting rod therein, and two stoppers extending from one side of the adjustable mount forming a recess for fitting onto the crossbar.
However, Lin teaches (Fig. 2-4) a pair of crossbars (rods 121) each comprising and underarm support (underarm supports 2,3, for resting against a user’s armpit, see paragraph [0022]), each including a supporting post (tube 22), a supporting rod (tube 23) with a mount for receiving and securing the supporting post therein (region of rode 23 having holes 24 and resilient stub 221 for securing height of post 22), an adjustable mount (joint piece 21) for receiving and securing the supporting rod therein (paragraph [0021] and Fig. 4), and two stoppers (edges of joint piece 21 that surround crossbar 121, see Annotated Fig. 4 of Lin below) extending from one side of the adjustable mount forming a recess for fitting onto the crossbar (see Fig. 4).

    PNG
    media_image1.png
    464
    387
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbars of modified Kaufman to include underarm supports, as taught by Line, for the purpose of allowing a user to rest their arms against a support when the body is moved or raised upward (paragraph [0017] of Lin), thereby improving patient balance and prevent patient from leaning forward for the support on the crossbar.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Oddson (US 2010/0210978).
 Regarding claim 7, as best understood, modified Kaufman discloses a first power telescopic actuator (telescopic actuator 21,22 of Chavers), but does not disclose the first power telescopic actuator is replaced with equivalent weights. However, Oddson teaches (Fig. 1) a traction device including a first telescopic actuator (linear actuator 18) replaced by equivalent weights (weight stack, see paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first power telescopic actuator of modified Kaufman with equivalent weights, as taught and suggested by Oddson, as substituting one form of tensioning mechanism (first power telescopic actuator of modified Kaufman) with another form of tensioning mechanism (weight stack of Oddson) is a simple substitution of one known form of tensioning mechanism with another known form of tensioning mechanism, and would be an obvious substitution at the time the invention was filed for the purpose of providing a reliable and controllable tensioning device to provide tension force to a user.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Chang (US 5,716,331) and Tedesco (US 5,868,687).
Regarding claim 8, as best understood, modified Kaufman discloses a horizontal rotary drive platform including a seat (upper seat portion 21 of Xu), but does not disclose the horizontal rotary drive platform further includes a drive platform comprising a platform base, an anti-shock 
However, Chang teaches (Fig. 2-3 and 6) the horizontal rotary drive platform including a seat (seat 50) and further including a drive platform comprising a platform base (base 10), an anti-shock mount (comprising cap 30 and cushion means 42) provided in the platform base (see Fig. 3), a rotary motor gear setting platform (middle plate 40) provided on top of the anti-shock mount (see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal drive platform of modified Kaufman to include a drive platform comprising a platform base, an anti-shock mount provided in the platform base, a rotary motor gear setting platform provided on top of the anti-shock mount, as taught by Chang, for the purpose of absorbing shock from the motor (Col. 3 lines 31-34 of Chang), and absorbing shock from a user sitting on the seat thereby supporting and preventing damage of components o the seat.
Modified Kaufman does not disclose a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform. However, Tedesco teaches (Fig. 5) a vibrator (motor M1) positioned on a lower surface (lower surface of lower portion 32) near the middle of the rotary motor gear setting platform (positioned near middle of lower portion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include a vibrator positioned on a lower surface near the middle of the rotary motor gear setting platform, as taught by Tedesco, for the purpose of providing vibration massage to a seated user, thereby improving outcome of therapy.
Regarding claim 10, modified Chang discloses the anti-shock mount includes at least one anti-shock pad protruding from its top surface (cushion 42 protruding from top surface of cap 30). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), and Chang (US 5,716,331, hereinafter Chang ‘331), and further in view of Chang (US 2003/0130602, hereinafter Chang ‘602).
Regarding claim 9, modified Kaufman discloses the platform base includes a plurality of holes aligned with holes on the anti-shock mount (see plurality of holes of ribs 34 aligned with the holes of motor mount 20 of the platform base in Chang ‘331), but does not disclose the platform base fastened with the anti-shock mount via gaskets, screws and bolts. However, Chang’602 teaches (Fig. 1) platform base fastened with the anti-shock mount via gaskets, screws or bolts (screw and gaskets 37 that connect to holes of antishock mount 32 and holes of platform base 27, and bolts (unlabeled, but shown on side surface of the antishock mount 32) that connect to side of platform base and antishock mount).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kaufman reference to include platform base fastened with the anti-shock mount via gaskets, screws or bolts, as taught by Chang ‘602, for the purpose of improving securement of anti-shock mount and platform base, thereby preventing dislocation of components with respect to one another.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2,665,685) in view of Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), and Xu (US 2018/0064988), and further in view of Hsu (US 2008/0146357).
Regarding claim 11, modified Kaufman discloses the horizontal turntable includes a turntable top part (top part 22 of Xu) with a first eccentric rotation axis assembly (comprising motor 37 with gear 50, shown to be eccentric in Fig. 19 of Xu) and a turntable bottom part (bottom part 18 of Xu), but does not disclose the top part includes a second eccentric rotation axis assembly. However, Hsu teaches (Fig. 9) a turntable top part (frame 62) including a first rotation axis assembly (comprising motor 211 with assembly shown in Fig. 6) that provides swinging motion, and a second rotation axis assembly (comprising motor 70 having eccentric wheel 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turntable top part of modified Kaufman to include a second eccentric rotation axis assembly, as taught by Hsu, for the purpose of allowing the device to include both swinging and vibration function (paragraph [0026] Hsu), thereby improving user therapy outcome.

 Allowable Subject Matter
 Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the spine regularity rotation motion device of claim 12 and the spine rotation motion device of claim 14 such that, as recited in claim 12, the first eccentric rotation axis assembly includes a securing mount, a top bearing, an elastic bearing securing plate, a first eccentric shaft, and a bottom bearing, and, as recited in claim 14, the second eccentric rotation axis assembly includes a securing mount, a top bearing, an elastic bearing securing plate, a second eccentric shaft, an elastic gasket, and a bottom bearing.
The closest prior art of record are: Kaufman (US 2,665,685), Baldewijns (BE900182A, see machine-translated copy attached), Chavers (US 8,496,605), Xu (US 2018/0064988), Hsu (US 2008/0146357), Angelov (US 2016/0058659), and Chang (US 2003/0130602), 
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the spine regularity rotation motion device of claims 12 and 14. Specifically, the prior art does not disclose the first eccentric rotation axis assembly includes a securing mount, a top bearing, an elastic bearing securing plate, a first eccentric shaft, and a bottom bearing, and the second eccentric rotation axis assembly includes a securing mount, a top bearing, an elastic bearing securing plate, a second eccentric shaft, an elastic gasket, and a bottom bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitaker (US 3,824,991) discloses a rotary chair.
Angelov (US 2016/0058659) discloses a first axis assembly similar to that claimed.
Blain (US 5,365,621) discloses an invalid lift.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785